NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS AUGUST 10, 2011 Notice is hereby given that the Annual General Meeting of Shareholders (the Meeting) of CAE Inc. ( CAE ) will be held at 10:30 a.m. (Eastern Time) on Wednesday, August 10, 2011 at the Hotel Omni Mont-Royal, 1050 Sherbrooke Street West , Montréal, Québec for the following purposes: 1. to receive the consolidated financial statements for the fiscal year ended March 31, 2011, together with the auditors report thereon; 2. to elect Directors; 3. to appoint auditors and authorize the Directors to fix their remuneration; and 4. to consider other business that may properly come before the Meeting or any adjournment thereof. The specific details of all matters proposed to be put before the Meeting are set forth in the accompanying Management Proxy Circular. The Board of Directors has specified that proxies to be used at the Meeting or any adjournment thereof must be deposited in Montréal with CAE or Computershare Trust Company of Canada, as agent for CAE, no later than 10:30 a.m. (Eastern Time) on August 9, 2011. By Order of the Board, Hartland J. A. Paterson Vice President, Legal, General Counsel and Corporate Secretary Montréal, Québec June 15, 2011 Note: If you are unable to be present personally, kindly sign and return the form of proxy in the enclosed postage-paid envelope. CAE / PROXY INFORMATION CIRCULAR TABLE OF CONTENTS SOLICITATION OF PROXIES 3 APPOINTMENT AND REVOCATION OF PROXIES 3 VOTING OF PROXIES 3 ELECTRONIC ACCESS TO PROXY-RELATED MATERIALS AND ANNUAL AND QUARTERLY REPORTS 3 VOTING SHARES AND PRINCIPAL HOLDERS THEREOF 3 SHAREHOLDERS ENTITLED TO VOTE 4 ELECTION OF DIRECTORS 4 ATTENDANCE INFORMATION 10 COMPENSATION OF DIRECTORS 11 MAJORITY VOTING 12 APPOINTMENT OF AUDITORS 12 CORPORATE GOVERNANCE 12 REPORT OF THE AUDIT COMMITTEE 12 REPORT OF THE GOVERNANCE COMMITTEE 13 REPORT OF THE HUMAN RESOURCES COMMITTEE 14 EXECUTIVE COMPENSATION LETTER TO THE SHAREHOLDERS 14 COMPENSATION DISCUSSION AND ANALYSIS 16 SALARY 18 PENSION 18 PERQUISITES 18 INDEBTNESS OF DIRECTORS AND EXECUTIVE OFFICERS 27 EXECUTIVE COMPENSATION 27 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 33 OTHER MATTERS 33 SHAREHOLDER PROPOSALS 33 ADDITIONAL INFORMATION 33 APPENDIX A  STATEMENT OF CORPORATE GOVERNANCE PRACTICES 35 APPENDIX B  CAE INC. BOARD MANDATE 41 2 CAE / PROXY INFORMATION CIRCULAR UNLESS OTHERWISE INDICATED, THE INFORMATION IN THIS MANAGEMENT PROXY CIRCULAR IS GIVEN AS OF JUNE 15, 2011, AND ALL DOLLAR REFERENCES ARE IN CANADIAN DOLLARS. SOLICITATION OF PROXIES This Management Proxy Circular (the  Circular ) is furnished in connection with the solicitation by management of CAE Inc. ( CAE ) of proxies to be used at the Annual General Meeting of Shareholders of CAE (the  Meeting ) to be held at the time and place and for the purposes set forth in the accompanying notice of the Meeting. The solicitation will be primarily made by mail but proxies may also be solicited personally by the officers and Directors of CAE at nominal cost. The cost of solicitation will be borne by CAE. APPOINTMENT AND REVOCATION OF PROXIES The individuals nominated for election as directors in the enclosed form of proxy are currently Directors of CAE. Shareholders desiring to appoint some other person as their representative at the Meeting may do so either by inserting such other persons name in the blank space provided or by completing another proper form of proxy and, in either case, delivering the completed proxy to CAEs Corporate Secretary at 8585 Côte-de-Liesse, Saint-Laurent, Québec H4T 1G6 or to Computershare Trust Company of Canada, 100 University Avenue, 8 th Floor, Toronto, Ontario, M5J 2Y1 no later than 10:30 a.m. (Eastern Time) on August 9, 2011. A proxy given pursuant to this solicitation may be revoked by instrument in writing executed by the shareholder or by his or her attorney authorized in writing, and delivered to CAEs Corporate Secretary at 8585 Côte-de-Liesse, Saint-Laurent, Québec H4T 1G6, at any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof, at which the proxy is to be used or with the Chairman of such Meeting on the day of the Meeting, or any adjournment thereof, or in any other manner permitted by law. VOTING OF PROXIES The persons named in the accompanying form of proxy will vote or withhold from voting the common shares of CAE ( Common Shares ) in respect of which they have been appointed on any ballot that may be called for in accordance with the directions of the shareholder as specified in the proxy. In the absence of such direction, such shares will be voted: (a) FOR the election as Directors of the persons designated in this Circular as nominees for such office; and (b) FOR the appointment of PricewaterhouseCoopers LLP, Chartered Accountants, as auditors of CAE and for the authorization of the Directors to fix their remuneration. The enclosed form of proxy confers discretionary authority upon the persons named therein with respect to amendments or variations to matters identified in the notice of the Meeting, or other matters that may properly come before the Meeting. At the time of printing this Circular, the management of CAE knows of no such amendments, variations or other matters to come before the Meeting. Shareholders who are unable to attend the annual meeting in person may vote by proxy in one of four ways: by telephone, by mail, on the Internet or by appointing another person to attend and vote at the Meeting on their behalf. However, certain shareholders must vote their proxy by mail. Refer to the enclosed form of proxy for instructions. ELECTRONIC ACCESS TO PROXY-RELATED MATERIALS AND ANNUAL AND QUARTERLY REPORTS We offer our shareholders the opportunity to view management proxy circulars, annual reports and quarterly reports through the Internet instead of receiving paper copies in the mail. If you are a registered shareholder you can choose this option by following the instructions on your form of proxy. If you hold your Common Shares through an intermediary (such as a bank or broker), please refer to the information provided by the intermediary on how to choose to view our management proxy circulars, annual reports and quarterly reports through the Internet. VOTING SHARES AND PRINCIPAL HOLDERS THEREOF There are 257,007,848 outstanding Common Shares as of June 15, 2011. Each shareholder is entitled to one vote for each Common Share that is registered in his or her name on the list of shareholders which is available for inspection during usual business hours at Computershare Trust Company of Canada, 100 University Avenue, 8 th Floor, Toronto, Ontario M5J 2Y1, and at the Meeting. The list of shareholders will be prepared as of June 14, 2011, the date (the  Record Date ) fixed for determining shareholders entitled to receive notice of the Meeting. 3 CAE / PROXY INFORMATION CIRCULAR To the knowledge of the Directors and officers of CAE (from records and publicly filed reports), there are no persons who beneficially own or exercise control or direction over more than 10% of the Common Shares other than Jarislowsky, Fraser Limited. SHAREHOLDERS ENTITLED TO VOTE Only holders of record of Common Shares at the close of business on the Record Date are entitled to notice of and to attend the Meeting or any adjournments thereof and to vote thereat. ELECTION OF DIRECTORS Under the articles of CAE, the Board of Directors may consist of a minimum of three and a maximum of twenty-one Directors. The Directors are to be elected annually as provided in CAEs by-laws. Each Director will hold office until the next annual meeting or until his successor is duly elected unless his office is earlier vacated in accordance with the by-laws. In accordance with the by-laws, the Board of Directors has fixed the number of Directors to be elected at the Meeting at fourteen. The following tables state the name of each person proposed to be nominated for election as a Director, all other positions and offices with CAE now held by him or her, if any, his or her principal occupation or employment, the period of service as a Director of CAE, his or her membership in committees of the Board of Directors and his/her attendance at meetings of such committees as well as meetings of the Board of Directors during the most recently completed financial year, as well as his or her membership of board of directors of other public companies during the last five years. The Directors compensation table more specifically states all amounts of compensation provided to the Directors by CAE for fiscal 2011 ( FY2011 ). 4 CAE / PROXY INFORMATION CIRCULAR 5 CAE / PROXY INFORMATION CIRCULAR 6 CAE / PROXY INFORMATION CIRCULAR 7 CAE / PROXY INFORMATION CIRCULAR 8 CAE / PROXY INFORMATION CIRCULAR 1  Independent  refers to the standards of independence established by CAEs Corporate Governance Guidelines, applicable corporate governance rules of the New York Stock Exchange and SEC, and under the Canadian Securities Administrators National Instrument 58-101. Except for Mr. Manley and Ms. Stevenson who are both directors of Canadian Imperial Bank of Commerce, there are no interlocking director relationships among the Board members. 2  Common Shares  refers to the number of Common Shares of CAE that are benefically owned, or over which control or direction is exercised by the Director. 3  DSUs  refers to the number of deferred share units of CAE held by the Director. 4 The total market value of Common Shares and DSUs is determined by multiplying the closing price of the Common Shares on the Toronto Stock Exchange ( TSX ) on each of June 15, 2011 ($12.25) and June 14, 2010 ($9.32) respectively, times the number of Common Shares and DSUs held as of such dates. 5 All Directors are required to acquire an equity position (Common Shares or DSUs) in CAE worth a minimum of three years of base Director retainer fees (currently $240,000). Directors must take all their compensation in DSUs until the minimum threshold is met (see Compensation of Directors). 6 Mr. Craig was a Director of Bell Canada International Inc. when it filed for court-supervised liquidation under the Companies' Creditors Arrangement Act (Canada) in 2003. Mr. Craig remained as one of two independent Directors to oversee the company from 2003 to 2007 when it was finally liquidated. 7 CAE has long used Ogilvy Renault for certain legal matters. Ogilvy Renault is not CAEs principal external law firm and the level of annual billings by Ogilvy Renault to CAE is not material for either entity. When Mr. Fortier commenced to work with RBCCM in October 2010, the Royal Bank of Canada had long had a position in CAEs financing syndicate. RBCCM is not CAEs principal external financial advisor and the level of fees paid by CAE to RBCCM in FY2011 is not material for either entity. CAEs Board of Directors has determined that the limited relationship between CAE and Ogilvy Renault and between CAE and RBCCM does not impair Mr. Fortiers independence as a director of the company. Mr. Fortier was appointed as Director on August 11, 2010 and as a result only attended the five meetings of the Board of Directors and the two meetings of the Corporate Governance Committee held after his appointment during FY2011. 8 Mr. Gagné resigned as Director of Gemofor Inc., a privately held manufacturer of sawmill equipment, in November 2006. Within a year of his resignation Gemofor Inc. filed for bankruptcy. In addition, Mr. Gagné was a Director of Fraser Papers Inc. (Fraser) from April 2004 through February 2011. In June 2009, Fraser initiated a court-supervised restructuring under the Companies Creditors Arrangement Act (CCAA), and under other similar bankruptcy legislation in the U.S. As part of its restructuring, Fraser sold all of its productive assets and distributed the proceeds from the sale of those assets pursuant to a Consolidated Plan of Compromise and Arrangement which was approved by the courts in February 2011. Frasers common shares were suspended from trading on the TSX on June 23, 2009. On March 10, 2011, the Ontario Securities Commission (OSC) issued a cease trade order against Fraser. 9 Mr. Hankinson attended all meetings of the Corporate Governance Committee until he ceased serving on that committee to join the Human Resources Committee as of August 11, 2010, and also attended all meetings of the Human Resources Committee after his appointment on such committee. 9 CAE / PROXY INFORMATION CIRCULAR 10 Mr. Jayne attended all meetings of the Human Resources Committee until he ceased serving on that committee to join the Corporate Governance Committee as of August 11, 2010. Mr. Jayne attended all meetings of the Corporate Governance Committee after his appointment on such committee. 11 From May 31, 2004 until on or about June 21, 2005, Mr. Wilson, as a Director and Chairman of Nortel Networks Corporation ("Nortel") and Nortel Networks Limited ("NNL"), Mr. Manley as a Director, as well as Ms. Stevenson, certain directors, senior officers and certain current and former employees of Nortel and NNL were prohibited from trading in securities of Nortel and NNL pursuant to management cease trade orders issued by the OSC, the Autorité des marchés financiers ("AMF") and certain other provincial securities regulators (collectively the Regulators) in connection with the delay in the filing of certain of their financial statements. Following the filing of the required financial statements, the OSC and AMF lifted such cease trade orders effective June 8, 2006 and June 9, 2006, respectively, following which the other Regulators lifted their cease trade orders. 12 Mr. Manley was a Director of Nortel and NNL when Nortel and NNL were granted creditor protection under the CCAAon January 14, 2009 and under other similar bankruptcy legislation in the U.S. and other jurisdictions. 13 Mr. Parent also holds 1,961,040 options to acquire Common Shares and as President and CEO has a higher share/DSU ownership target than an independent Director. He has five years to attain the target of 500% of his base salary. Upon invitation of Board Committees, Mr. Parent attended all or a part of their meetings. 14 Mr. Schoomaker attended all meetings of the Corporate Governance Committee until he ceased serving on that committee to join the Human Resources Committee as of August 11, 2010, and also attended all meetings of the Human Resources Committee after his appointment on such committee. 15 Katharine Stevenson and Lawrence Stevenson are unrelated. ATTENDANCE INFORMATION The following table provides a summary of each Directors attendance at Board and Committee meetings during FY2011: DIRECTORS BOARD AUDIT HUMAN CORPORATE TOTAL (8 MEETINGS) COMMITTEE RESOURCES GOVERNANCE BOARD/COMMITTEE (4 MEETINGS) COMMITTEE COMMITTEE MEETINGS (5 MEETINGS) (4 MEETINGS) ATTENDED Brian E. Barents 7/8 5/5 92 % John A. (Ian) Craig 8/8 4/4 % H. Garfield Emerson 6/8 3/4 3/4 75 % Anthony S. Fell 8/8 4/4 % Michael M. Fortier 1 5/5 2/2 % Paul Gagné 7/8 4/4 92 % James F. Hankinson 2 7/8 4/4 3/3 2/2 95 % E. Randolph (Randy) Jayne II 3 8/8 2/2 2/2 % Robert Lacroix 8/8 4/4 % John Manley 8/8 5/5 % Marc Parent 4 8/8 % Peter J. Schoomaker 2 7/8 3/3 2/2 95 % Katharine B. Stevenson 8/8 4/4 % Lawrence N. Stevenson 8/8 5/5 % Lynton R. Wilson 5 8/8 5/5 4/4 % 1 Mr. Fortier was appointed as Director on August 11, 2010 and as a result only attended the five meetings of the Board of Directors and the two meetings of the Corporate Governance Committee held after his appointment during FY2011. 2 Both Mr. Hankinson and Mr. Schoomaker attended all meetings of the Corporate Governance Committee until they ceased serving on that committee to join the Human Resources Committee as of August 11, 2010. They both also attended all meetings of the Human Resources Committee after their appointment on such committee. 3 Mr. Jayne attended all meetings of the Human Resources Committee until he ceased serving on that committee to join the Corporate Governance Committee as of August 11, 2010. Mr. Jayne attended all meetings of the Corporate Governance Committee after his appointment on such committee. 4 Upon invitation of Board Committees, Mr. Parent attended all or a part of their meetings. 5 Mr. Wilson, in addition to the Committees of which he is a member, attended all other Committee meetings as Chairman of the Board. 10 CAE / PROXY INFORMATION CIRCULAR COMPENSATION OF DIRECTORS Director Compensation Table The following table summarizes compensation earned by non-management Directors of CAE during FY2011: NAME FEES EARNED SHARE -BASED AWARDS 1 TOTAL $ $ $ Brian E. Barents  John A. (Ian) Craig H. Garfield Emerson Anthony S. Fell  Michael M. Fortier  Paul Gagné  James F. Hankinson E. Randolph (Randy) Jayne II Robert Lacroix  John Manley  Peter J. Schoomaker  Katharine B. Stevenson  Lawrence N. Stevenson Lynton R. Wilson  1 Represents the value of DSUs determined based on the grant date fair value of the award in accordance with the Canadian Institute of Chartered Accountants Handbook Section 3870. The value of each unit is set to CAE's closing share price on the date of grant. Note that actual value received, if any, will differ. Directors of CAE receive an annual fee of $80,000, of which $40,000 is paid in DSUs. Directors receive an additional annual fee of $10,000 for each committee (other than the Executive Committee) on which they serve. Each member of the Executive Committee (other than the Chairman of the Board and the CEO) is entitled to a fee of $1,000 per meeting, but no annual fee. The Chairman of the Audit Committee receives an additional annual fee of $25,000; the Chairmen of each of the Governance and Human Resources Committees also receive annual fees of $15,000. The Chairman of the Board receives $225,000 annually for his services as Chairman, as well as a Director and Committee member. Directors are reimbursed for out-of-pocket expenses incurred in attending meetings. Under the Deferred Share Unit Plan for non-employee Directors, a non-employee Director holding Common Shares and/or units under the Deferred Share Unit Plan of a value that is less than the equivalent of three years of Board annual base fees (currently $240,000) receives all fees in the form of DSUs. Once such minimum is reached, a non-employee Director may elect to participate in the plan in respect of part or all of his or her annual Board and Committee fees. A non-employee Director is not, once the minimum Common Share and/or DSU ownership target is reached, obligated to acquire more shares or DSUs if the value of his/her investment in CAE drops due to stock market fluctuations. A DSU is equal in value to one common share of CAE and accrues additional units in an amount equal to each dividend paid on Common Shares. DSUs are redeemable after termination of service no later than the end of the year following the year of termination of service. Payment in cash is then made based on the market value of the equivalent number of Common Shares, net of tax and any other applicable withholdings. Directors and Officers Liability Insurance CAE maintains Directors and officers liability insurance for its Directors and officers, as well as those of its subsidiaries as a group. The yearly coverage limit of such insurance is $50,000,000 for each loss and for the policy period, subject to a corporate deductible of $250,000 per claim (US$1,000,000 for security suits brought in the United States; $500,000 for security suits brought in Canada). CAE paid an insurance premium for this coverage of $499,000 for the 12 months ending November 30, 2011. 11 CAE / PROXY INFORMATION CIRCULAR MAJORITY VOTING If any of the above nominees is for any reason unavailable to serve as a Director, proxies in favour of management will be voted for another nominee, at their discretion, unless the shareholder has specified in the proxy that his or her Common Shares are to be voted for another nominee or are to be withheld from voting in the election of Directors. Any nominee for Director in an uncontested election who receives a greater number of votes withheld from his or her election than votes for his or her election shall tender his or her resignation to the Chairman of the Governance Committee following certification of the shareholder vote. The Governance Committee will consider the tendered resignation and recommend to the Board whether to accept or reject it. The Board will act following the Governance Committees recommendation no later than 90 days following the date of the shareholders meeting at which the election occurred. In deciding whether to accept the tendered resignation, the Board will consider the factors considered by the Governance Committee and any additional information and factors the Board believes to be relevant. The Boards decision will be publicly disclosed. APPOINTMENT OF AUDITORS The Board, on recommendation by the Audit Committee, proposes that PricewaterhouseCoopers LLP, Chartered Accountants, Montréal, Québec ( PwC ) be re-appointed as auditors of CAE to hold office until the close of the next annual meeting of shareholders and that the Directors of CAE be authorized to fix their remuneration. PwC has served as auditors of CAE since 1991. Auditor Independence PwC provides tax, financial advisory and other audit-related services to CAE and its subsidiaries. The Audit Committee of CAEs Board of Directors has considered and concluded that the provision of these services by PwC is compatible with maintaining PwCs independence. The Audit Committees policy requires pre-approval of all audit and non-audit services above a specified level provided by the external auditor. The following chart shows all fees paid to PwC by CAE and its subsidiaries in the most recent and prior fiscal year. FEE TYPE ($ MILLIONS) ($ MILLIONS) 1. Audit services 2.6 2.6 2. Audit-related services 0.5 0.4 3. Tax services 0.5 0.5 Total 1. Audit fees are comprised of fees billed for professional services for the audit of CAEs annual financial statements and services that are normally provided by PwC in connection with statutory and regulatory filings, including the audit of the internal controls and financial reporting as required by the Sarbanes-Oxley legislation and the equivalent rules adopted by the Canadian Securities Administrators. 2. Audit-related fees are comprised of fees relating to work performed in connection with CAEs acquisitions, translation and other miscellaneous accounting-related services. 3. Tax fees are related to tax compliance support. CORPORATE GOVERNANCE Appendix A to this circular contains the Statement of Corporate Governance Practices of CAE, and Appendix B contains the Board of Directors Charter. The Board of Directors carries out its responsibilities both directly and through its Committees. The Board has three regular Committees: the Audit Committee, Corporate Governance Committee ( Governance Committee ) and Human Resources Committee ( HR Committee ). Certain activities of the Audit, Governance and HR Committees are described below in their Committee reports, including for the HR Committee in the Compensation Discussion and Analysis section. REPORT OF THE AUDIT COMMITTEE As part of its oversight of the audit process, the Audit Committee verified PwCs independence. The Audit Committee reviewed the internal audit plan and periodic reports. Throughout the past year, the Audit Committee reviewed, with and without management present, the results of PwCs communications to CAE required by generally accepted auditing principles. 12 CAE / PROXY INFORMATION CIRCULAR The Audit Committee reviewed in detail quarterly interim financial information and earnings press releases before their public release. The Committee also reviewed and recommended approval to the Board of the quarterly Managements Discussion and Analysis of Financial Condition and Results of Operation (MD&A) and the press releases for the quarterly results. The Audit Committee reviewed the MD&A and audited financial statements of CAE prepared by management for the fiscal year ended March 31, 2011 with management and PwC, and thereafter recommended to the Board that the audited consolidated financial statements and MD&A be published and filed with the Autorité des marchés financiers and the SEC. The Committee reviewed the processes involved in evaluating CAEs internal controls and oversaw the compliance process related to the certification and attestation requirements of the U.S. SarbanesOxley Act of 2002 and related SEC rules, as well as of the rules relating to audit committees and certification of financial information adopted by the Canadian Securities Administrators. During FY2011, the Audit Committee received quarterly updates on the companys progress on the changeover to International Financial Reporting Standards (IFRS) on January 1, 2011, including information system, business process and accounting changes. The chairman of the Committee is kept apprised of every report filed with the independent third party responsible for receiving any complaints under CAEs Code of Business Conduct. The Committee is informed annually of the resolution of such complaints and the results of the annual certification process for all manager-level and up CAE employees under the Code of Business Conduct. Submitted by the Audit Committee: J. F. Hankinson (Chairman), J. A. Craig, H. G. Emerson, P. Gagné and K. B. Stevenson. REPORT OF THE GOVERNANCE COMMITTEE The Governance Committee carried out an annual Board effectiveness survey, to which all Directors replied and the results of which were reviewed by the Chairman of the Committee with the Board. The Board effectiveness survey has a section that permits board members to evaluate the personal contribution of Directors on the Board of Directors. The Committee considered possible new candidates for nomination to be a Director of CAE, and assessed the existing size and composition of the Board and its Committees, taking into consideration the respective skills, experience and contribution of each Director. The following table identifies some of the current skills and other factors considered as part of the Board composition review, along with identification of each nominee for election to the Board possessing each skill: STRATEGIC LEADERSHIP KNOWLEDGE AND FINANCE AND HUMAN GOVERNANCE/ OF INDUSTRY MANAGEMENT ACCOUNTING RESOURCES R&D BOARD Brian E. Barents ü ü ü John A. (Ian) Craig ü ü ü H. Garfield Emerson ü ü Michael M. Fortier ü ü ü Paul Gagné ü ü ü James F. Hankinson ü ü ü E. Randolph (Randy) Jayne II ü ü ü Robert Lacroix ü ü John Manley ü ü ü Marc Parent ü ü ü ü Peter J. Schoomaker ü ü ü Katharine B. Stevenson ü ü ü Lawrence N. Stevenson ü ü ü Lynton R. Wilson ü ü ü The Board does not limit the number of its directors who sit on the same board of another public company but reviews interlecking board membership, The Governance Committee reviewed interlocking board membership of CAE Directors and concluded it does not impact the ability of those Directors to act in the best interests of CAE. The Governance Committee reviewed the annual agendas of the Board and Committees and determined that they were appropriate to permit them to meet their mandated responsibilities. 13 CAE / PROXY INFORMATION CIRCULAR With the assistance of PCI Perrault Consulting Inc., the Committee reviewed the level of compensation of CAE Directors using the same list of comparator companies as that adopted by the HR Committee for the Named Executive Officers ( NEOs ) (see Compensation Discussion and analysis  Philosophy for detailed list) and determined to maintain the existing compensation level (see Compensation of Directors). CAE does not favor monetization transactions pertaining to DSUs held by its Directors. Any such proposed transaction must be pre-approved by the Chief Financial Officer and the Vice-President Legal, General Counsel and Corporate Secretary, and none have been so notified or approved. The Committee is informed annually of the resolutions of complaints filed under CAEs Code of Business Conduct and the results of the annual certification process for all manager-level and up CAE employees under the Code of Business Conduct. Submitted by the Governance Committee: A. S. Fell (Chairman), H. G. Emerson, M. M. Fortier, E. R. Jayne, R. Lacroix and L. R. Wilson. REPORT OF THE HUMAN RESOURCES COMMITTEE The HR Committee, of which each member is independent, reviews and approves the design and administration of all executive compensation and benefit plans and policies for CAE other than in respect of the President and Chief Executive Officer ( CEO ), whose performance and compensation arrangements are reviewed and approved by the independent members of the Board of Directors based on recommendations from the HR Committee. The HR Committee retains an independent consultant, Hugessen Consulting Inc., to advise on CAE executive compensation matters. To ensure its independence, Hugessen Consulting derives no other revenue from CAE. In FY2011, an amount of $163,075 was paid to Hugessen Consulting for professional services rendered. Hugessen Consulting reports to the Chair of the HR Committee and advises the Committee on the structure and competitiveness of the executive compensation program and its annual results. The Board of Directors has delegated to the HR Committee initial responsibility to review CAEs processes for succession planning, reviewing succession plans for key members of senior management, and monitoring the performance of senior executives except for the CEO. In FY2011, CAE implemented a company-wide Annual Leadership Development Process (ALDP) focused on accelerating leader development and ensuring strong succession for executive positions in the company. As part of the ALDP, an evergreen list of qualified candidates was developed in support of the succession plan for the CEO and other executive and management position. As part of its mandate, the HR Committee reviews ALDP results periodically and reports to the Board onmanagement succession and retention status annually. The HR Committee also reviews and approves the Compensation Discussion and Analysis of this Circular. EXECUTIVE COMPENSATION LETTER TO THE SHAREHOLDERS Dear fellow shareholders: On behalf of the Human Resources Committee and the Board, we are pleased to share with you our approach to executive compensation, including the framework we have used to make our compensation decisions for FY2011, and highlight the compensation changes we implemented in FY2011, as well as those to be implemented for FY2012. OUR APPROACH TO EXECUTIVE COMPENSATION CAE is focused on a pay-for-performance approach to compensation for our executive team. This philosophy supports the execution of our business plan and our commitment to deliver strong returns to shareholders. CAEs executive compensation programs and policies rest on fundamental principles that will increase shareholders value while maintaining a proper balance between fixed and variable compensation, short-and long-term incentives, and risk and reward. The fixed portion of executive compensation is comprised of base salary, pension and benefit programs. In addition to the bonus awards made under the short-term incentive program (STIP), all grants made under the long-term incentive award plan (LTIP) are considered variable at risk compensation based on stock and total shareholders return performance. Our LTIP comprises stock options, long-term incentive deferred share units and restricted share units. In addition to the fixed and variable compensation components, a share ownership requirement must be met by key executives, which ensures further alignment of our executives interests with those of our shareholders. We recognize that our executive compensation programs and policies must not encourage undue risk-taking on the part of our executives. Our practices, such as shareholder ownership guidelines, trading restrictions, claw-back provisions, a restricted share unit plan and a deferred share unit plan, which are discussed in greater detail under Compensation Discussion and Analysis, are designed to mitigate that risk. 14 CAE / PROXY INFORMATION CIRCULAR OUR EXECUTIVE COMPENSATION FOR FY2011 In FY2011, the Human Resources Committee approved changes to the executive compensation program to better ensure the program encourages achievement of the companys objectives. These changes involved: introducing a key performance indicators (KPIs) component in the STIP for the President and CEO and changing the methodology used to calculate part of the STIP by introducing growth metrics, balance sheet and cash flow targets. We are also changing our LTIP program such that a smaller element of it is time-based and more is at risk to share price performance. Short-term incentive awards The methodology used for the calculation of the STIP was modified to attribute a specific percentage to each component of the companys financial performance metrics. These changes will continue to support our profitable growth objectives while maintaining the highest weighting on the earnings per share (EPS) element. These financial metrics are easily measured and the performance thereof can be tracked in our Management Discussion and Analysis (MD&A). These changes will support the creation of long term value to shareholders by challenging executives to meet stretch objectives without undue risk taking. The financial metrics used in FY2011  profitability (EPS), growth (book-to-sales ratio and new core markets revenues), and balance sheet strength (return on capital employed and free cash flow) are key financial indicators commonly employed to measure companies financial performance. CAEs performance in FY2011 resulted in the majority of the targets set for FY2011 under the financial and operating metrics being met at 113% in the aggregate. Consequently, and taking into consideration the KPIs of the President and CEO (counting for 25% of his target bonus), which were also exceeded, we approved for the President and CEO a bonus payment representing 124.1% of his target bonus out of a maximum of 200%. For all other NEOs, whose bonuses depend on the financial metrics and their individual performance, we approved bonus payments ranging from 113% to 136% of their target bonus. Long-term incentive awards We believe tying long-term executive compensation directly to the companys share performance is appropriate to align managements interests with those of our shareholders. The FY2011 deferred share units vest over 5 years and the FY2011 stock options have a 6 year term. Effective FY2011, the restricted share unit program was re-designed to focus on CAEs relative total shareholder return (TSR) against the TSR of the companies forming S&Ps Aerospace & Defence Index (S&P A&D). An annual interim vesting performance measurement was introduced to give partial credit for annual performance until the end of the 3-year vesting period; however the full performance over the 3-year period has a 50% weighting. As a result, in May 2011, CAEs relative TSR performance against the S&P A&D was in the top quartile, yielding 150% vesting of 1/6th of the NEOs FY2011 restricted share unit grant. The NEOs can realize an increase in value of their long-term incentive awards only to the extent that the shareholders benefit from the appreciation of CAEs stock price. We believe that our pay for performance philosophy has worked as planned over the past three years. Thus restricted share units that came due for payment over this past three-year period had a theoretical value disclosed in prior CAE proxy circulars of $4,202,459 when originally awarded to our current NEOs but actually paid out zero, due to the difficult market conditions and CAEs resultant share price performance. Similarly the three years of options issued to our NEOs that will expire in FY2012, FY2013 and FY2014 had a Black-Scholes value of $3,650,021 when issued, but had a Black-Scholes value of $1,137,776 based on our March 31, 2011 stock price. We changed our LTIP last year to better tie our payouts to performance relative to the aerospace & defence industry. This ensures that our executives will not have large payouts for mediocre performance in an up aerospace & defence market. MOVING FORWARD IN FY2012 In FY2011, we reviewed the compensation paid to our executives to ensure its continued link to the companys objectives and shareholders interests. Considering the CAE teams strong performance, we remain confident that the positioning of executive compensation to market was appropriate. Additionally, in an ongoing effort to improve our compensation programs and practices to better align their interests with our goal to create sustained value for you, we introduced the following measures which will apply to CAEs FY2012 executive compensation: replacing an annual LTIP award fixed as a percentage of salary with a performance-based range of potential LTIP; harmonizing the distribution among the LTIP components with that of the President and CEO, being 40% for stock options, 40% for restricted share units and 20% for deferred share units; 15 CAE / PROXY INFORMATION CIRCULAR introducing a 25% weighting in KPIs in, and removing the individual multiplier factor from, the short-term incentive program for the NEOs, other than the President and CEO who is already subject to such measures; and increasing the share ownership requirement from 150% to 250% of salary for the CFO and the Group Presidents and from 100% to 200% for certain other senior executives; and introducing a claw-back policy for our executives (in addition to the President and CEO who is already subject to this policy) such that CAE may seek repayment of long term incentive compensation for a year in which financial results are restated. In addition, a hold period until retirement or termination was introduced for all option exercises by the President and CEO, Group Presidents and CFO, who must now retain ownership or control over CAE shares equivalent in value to 25% of the net profits from any option exercise. CONCLUSION Our approach to executive compensation supports the execution of the companys strategy and we remain committed to developing the compensation policies and programs that will continue to produce the results which deliver value to our shareholders. Members of the Board will be present during the Annual General Shareholder Meeting on August 10, 2011 to answer any questions you may have about executive compensation. We invite you to read the following Executive Compensation Discussion and Analysis. Lynton R. Wilson (signed) Chairman of the Board Lawrence N. Stevenson (signed) Chairman of the Human Resources Committee COMPENSATION DISCUSSION AND ANALYSIS Compensation Philosophy Much of CAEs success in developing and growing its worldwide business is attributable to a highly motivated, entrepreneurial executive team. The executive compensation programs are based on a pay-for-performance philosophy in which executives receive salaries, annual short-term incentive awards contingent upon attaining consolidated, divisional and individual achievements, and long-term incentive awards that motivate executives to create increasing and sustainable value for the shareholders. In addition, executives are entitled to receive perquisite and pension benefits. The objectives of the executive compensation programs are to: 1. attract, retain and motivate qualified executives; 2. align the interests of executives with those of the shareholders; 3. foster teamwork and entrepreneurial spirit; 4. establish an explicit and visible link between all elements of compensation and corporate (consolidated or not) and individual performance; and 5. integrate compensation with the development and successful execution of strategic and operating plans. The principles underlying CAEs executive compensation programs are as follows: Base annual salary is set at approximately the median (50 th percentile) of the comparator group of companies and annual overall compensation (salary, short-term and long-term incentives, perquisites and pension benefits) for superior performance is targeted at or about the third quartile (75 th percentile) of the comparator group. Management may get to the 75 th percentile of total compensation through the short-term incentive program which rewards annual performance and through our long-term incentives if CAEs share price experiences strong performance. The cash salary component of compensation reduces as a portion of the overall annual compensation as salary grade levels increase. The more senior the executive, with more influence over CAEs performance, the greater the proportion of the overall compensation package that is at risk. The ratio of long-term incentive to short-term incentive components of compensation increases as a portion of the overall annual compensation as salary grade levels increase. More senior executives are thereby incentivised to retain focus on the longer term objectives and interests of CAE. Equity-based compensation (restricted and deferred share units, and options) increases as a portion of the overall annual compensation as salary grade levels increase. This aligns the interests of executives with those of CAE shareholders. 16 CAE / PROXY INFORMATION CIRCULAR To remain competitive on other executive compensation elements, CAE also provides the NEOs with a flexible perquisite program and defined benefit pension plan. Executive compensation is benchmarked every second year with the assistance of compensation consultants who prepare an analysis of CAEs compensation set against compensation practices within the comparator group of companies. CAE has retained the services of PCI Perrault Consulting Inc. to provide professional consulting services in executive compensation; the HR Committee has retained Hugessen Consulting Inc. to advise it on executive compensation. CAE has increased this year the share ownership requirement from 150% to 250% of salary for the CFO and the Group Presidents and from 100% to 200% for certain other senior executives, and introduced a claw-back policy for our executives (in addition to the President and CEO who is already subject to this policy) such that CAE may seek repayment of long term incentive compensation for a year in which financial results are restated. CAEs business segments compete within several market segments and not all of its competitors are present in all the same segments, and some competitors do not publish or provide compensation disclosure relevant to CAE. CAEs compensation is therefore compared with data from a broad mixture of Canadian and U.S. companies that have relevance to CAE in terms of market segment and/or business activities (aerospace, medical devices, industrial controls, IT/software, training & simulation, consulting/engineering/other services, etc.), revenue and market capitalization. The list of comparator companies adopted by the HR Committee for the last benchmarking exercise is: CANADIAN COMPARATOR GROUP FY2010  FY2011 SNC-Lavalin Group CanWest Global Communications CGI Group Air Transat A.T. Linamar Manitoba Telecom Westjet Airlines Nordion Inc. 1 Toromont Industries ShawCor Stantec Inc. MacDonald Dettwiler U.S. COMPARATOR GROUP FY2010  FY2011 Rockwell Collins Alliant Techsystems AECOM Technology Teleflex Autodesk C.R. Bard AMETEK Varian Medical Systems Roper Industries BMC Software MOOG Cadence Design Systems Teledyne Technologies Curtiss-Wright AAR 2 Hexcel BE Aerospace Synopsys Woodward Inc. 3 Novell Steris Hologic Gartner Triumph Group Cubic Corp. 1 MDS changed its name to Nordion Inc. effective November 1, 2010. 2 Woodward Governor changes its name to Woodward Inc. effective January 26, 2011. The median revenue of the group based on their most recent annual reports, as available during FY2010, was $1.893 billion and their median market capitalization as at March 31, 2011 was $2.382 billion, compared to $1.629 billion and $3.310 billion respectively for CAE as of the FY2011 year-end. CAE utilizes the median and 75th percentile numbers from each of the Canadian and the U.S. group of comparator companies for benchmarking purposes. The Canadian and U.S. companies in the comparator group are weighted equally and the compensation value between the two comparator groups is compared at par. CAEs compensation policies and practices are structured in a balanced way such that they have not in the past several years created risks that had a material adverse effect on the company. Each of CAEs four business segments has a compensation structure substantially similar to the others; none of the segments has a compensation expense that represents a disproportionate percentage of the segments revenue. Elements of Compensation CAEs executive compensation consists of five main elements: base salary, short-term incentive bonus, long term incentives (restricted share units, deferred share units and options), pension rights and perquisites. The following table illustrates the composition of the total compensation and the relative importance of the different elements by NEOs: 17 CAE / PROXY INFORMATION CIRCULAR M. Parent 1 A. Raquepas J. Roberts M. Gagné N. Leontidis President and Chief Vice President, Group President, Civil Group President, Executive Vice Executive Officer Finance and Chief Simulation Products, Military, Simulation President, Strategy Financial Officer Training and Services Products, Training and Business and Services Development Salary 24
